DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 05/31/2022
Claim 1 has been amended
Claims 1-17 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness (US 2010/0178126) in view of Newby (US 5,207,723).

1: Ness discloses a transport container 10 for shipment of an intermediate bulk containers (IBC) 30, comprising:

a lifting floor 11 supporting an enclosed structure defining one or more bins 13-16 within the transport container for containing the IBC (fig. 1);

a left sidewall 46 and a right sidewall 50 attached to the lifting floor;

at least one movable wall 38 attached to one of the left sidewall and the right sidewall via a hinge 41 for each of the one or more bins, the at least one movable wall moveable between an open condition (fig. 8), permitting a lateral loading of the IBC within the one or more bins, and a closed condition (fig. 9), in which a side of the IBC is protected from a strike hazard when carried within the transport container;

a plurality of clevis attachments 21 attached to a top end of the transport container, the plurality of clevis attachments configured to carry the transport container in a suspended condition by a shipping sling (fig. 9).

Ness fails to disclose a cover. Newby teaches a moveable top lid 28 for each of the one or more bins defined within the transport frame, the top lid movable between an open condition opposite the at least one movable wall, permitting each of a top loading and lateral loading of the IBC within the one or more bins, and a closed condition in which a top end of the IBC is protected from a strike hazard within the transport container (col. 2, ll. 55-67; fig. 1 and 3). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the top opening of Ness to include the pivotable cover of Newby to provide easy access to the contents of the container when lifted as seen in fig. 3 of Newby.

3: Ness-Newby discloses the transport container of claim 2, further comprising: a latch assembly 70 attached to the at least one moveable wall, the latch assembly configured to secure the movable wall in a closed condition (Ness; [0032]).

6: Ness- Newby discloses the transport container of claim 1, further comprising: an interior dividing wall 48-50 extending between adjacent bins of the one or more bins (Ness; fig. 8).

8: Ness- Newby discloses the transport container of claim 1, further comprising: a forklift pocket 35, 36 defined in a side edge of the lifting floor 11 (Ness; fig. 1).

Claim(s) 1, 2 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness (US 2010/0178126) in view of Schmidt (US 4,009,796).

1: Ness discloses a transport container 10 for shipment of an intermediate bulk containers (IBC) 30, comprising:

a lifting floor 11 supporting an enclosed structure defining one or more bins 13-16 within the transport container for containing the IBC (fig. 1);

a left sidewall 46 and a right sidewall 50 attached to the lifting floor;

at least one movable wall 38 attached to one of the left sidewall and the right sidewall via a hinge 41 for each of the one or more bins, the at least one movable wall moveable between an open condition (fig. 8), permitting a lateral loading of the IBC within the one or more bins, and a closed condition (fig. 9), in which a side of the IBC is protected from a strike hazard when carried within the transport container;

a plurality of clevis attachments 21 attached to a top end of the transport container, the plurality of clevis attachments configured to carry the transport container in a suspended condition by a shipping sling (fig. 9).

Ness fails to disclose a cover. Schmidt teaches a moveable top lid 16 for each of the one or more bins defined within the transport frame, the top lid movable between an open condition opposite the at least one movable wall, permitting each of a top loading and lateral loading of the IBC within the one or more bins, and a closed condition in which a top end of the IBC is protected from a strike hazard within the transport container (col. 2, ll. 4-15; fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the top opening of Ness to include the pivotable cover of Schmidt to provide easy access to the contents of the container when lifted as seen in fig. 1 of Schmidt.

2, 15-17: Ness-Schmidt discloses the transport container of claim 1, further comprising:

a track 12 extending along a top edge each of the left sidewall and the right sidewall, a stop (fig. 5) defined at an end of the track; and

a pin 35 protruding from an intermediate position of a left and a right lateral edge of the top lid, wherein the pin is carried within the track, and the top lid is configured to pivot to the open condition about the pin when the pin is positioned proximal to the stop (Schmidt; fig. 3).

13-14: Ness-Schmidt discloses the transport container of claim 1, further comprising: a plurality of parallel tracks 12 extending along opposed sides of the top of the transport container; and

at least one of the top lids 16 carried within at least one of the pluralities of parallel tracks, the at least one of the top lids moveable within the at least one of the plurality of tracks between the open position and the closed position (Schmidt; fig. 3).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness (US 2010/0178126) in view of Newby (US 5,207,723) in view of Kondoh (US 2018/0037403).

7: Ness-Newby discloses the transport container of claim 1 but fails to disclose a ladder attached to the sidewall. Kondoh teaches further comprising: a ladder attached to at least one of the left sidewall and the right sidewall [0012]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the outer container of Ness- Newby to include the ladder of Kondoh to allow an operator to climb on top for inspection [0012]. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness (US 2010/0178126) in view of Newby (US 5,207,723) in view of Marcel (US 2009/0272666).

9: Ness- Newby discloses the transport container of claim 1, wherein Ness teaches pallets inside the bins for supporting the IBC but fails to disclose a drip pan. Marcel teaches further comprising: a drip pan 281 disposed above the lifting floor 276 within the transport container [0028]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the interior pallet of Ness-Newby to include the drip pan of Kondoh to assist in both supporting the container while preventing excess spillage inside.  

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness (US 2010/0178126) in view of Newby (US 5,207,723) in view of Groth (US 2,992,040).

10-12: Ness- Newby discloses the transport container of claim 1 but fails to disclose a flexible lid cover. Groth teaches the container further comprising: a curved track 11 extends along opposed lateral sides of the top end of the transport container; and

the top lid comprises a flexible panel 6 that is carried within the track (col. 2, ll. 35-67; fig. 1 and 2). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container of Ness- Newby to include both a lid and sliding door attachment to replace the lateral door opening of Ness in to create a more efficiently secured opening and closing process.  


Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness (US 2010/0178126) in view of Newby (US 5,207,723) in view of Haag (US 2018/0086186).

4-5: Ness-Essary discloses the transport container of claim 1 but fails to disclose a stabbing guide. Haag teaches the container further comprising: a stabbing guide 100 protruding from an interior surface of the left sidewall, the right sidewall, the movable panel; and

an alignment plate 98 attached to an interior corner of each of the one or more bins, the alignment plate configured to guide the IBC to a shipping position within the one or more bins ([0108]; fig. 13B). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the interior walls of Ness to include the guide projections of Haag o assist the user in easily locating and placing the stored items.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735